DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 					Response to Amendment
This office action is responsive to the arguments presented on 05/23/2022.  As directed by the response: claims 1-2, 7 have been amended and claims 5 and 9 have been canceled.  Thus, claims 1-4, 6-8 and 10-11 are presently pending in the application.
Response to Arguments
Applicant argues on page 6 of the remarks filed on 04/19/2022, the prior art Chau et al. has one degree of rotational symmetry, Chau does not have the claimed “plurality of degrees of rotational symmetry such that the mitral valve prosthesis is adapted for implantation in any rotational orientation relative to a native mitral valve.” The examiner respectfully disagrees. Chau discloses a plurality of ventricular anchors capture leaflets 10, 12 of the mitral valve wherein, Chau discloses the frame can comprise more than four ventricular anchors, six or more ventricular anchors that can engage multiple locations on the leaflets 10, 12 and the commissures 36 (paragraph [0112]). Therefore, adding six or more ventricular anchors (distal anchors) would enable the device to have a plurality of degrees of rotational symmetry and easily adapted for implantation in any rotational orientation relative to the native mitral valve.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to include the limitation “wherein the mitral valve prosthesis is rotationally symmetric about a plurality of degrees of rotation symmetry such that the mitral valve prosthesis is adapted for implantation in any rotational orientation relative to the native mitral valve.” However, it is unclear if the prosthesis is only required to be rotationally symmetric about a plurality of degrees, meaning not about the entire circumference or along 360 degrees of the cylindrical body, then it is unclear how the prosthesis would be adapted for implantation in any rotational orientation.
Claims 4 and 8 further limits the distal portion to comprise a notch or gap to accommodate cardiac structures. If a notch or gap is present, then the prosthesis is not rotationally symmetric about a plurality of degrees and adapted for implantation in any rotational orientation as the gap/notch has to be implanted to match the cardiac structure the gap was intended to accommodate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau et al. U.S. Publication 2012/0323316 A1 in view of Gross et al. U.S. Publication 2012/0022640 A1.
Regarding Claim 1, Chau et al. discloses a mitral valve prosthesis 402 having a constrained shape and an expanded shape, the mitral valve prosthesis comprising a replacement valve 106 attached to an anchor (as seen in Figure 29 and paragraph [0086] and [0088]), the anchor comprising: a proximal atrial portion 424 adapted and configured to self-expand from the constrained shape into the expanded shape (paragraphs [0010-0012], [0014], [0090-0091], [0104], [0148] and as seen in Figures 5-10 and 27-34), wherein the proximal atrial portion 424 comprises a plurality of wires of shape memory material (paragraphs [0091], [0105], and wherein the proximal atrial portion flares radially outwardly (as seen in Figures 27-34); a distal portion 426 adapted and configured to self-expand from the constrained shape to the expanded shape (paragraphs [0010-0012], [0014], [0090-0091], [0104-0105], [0148]), wherein the replacement valve 106 allows blood to flow from the proximal atrial portion toward the distal portion but prevents blood from flowing from the distal portion toward the proximal atrial portion (section 112 is the outflow end of the valve structure 106, see paragraph [0088] and Figure 5-7); a plurality of needles extending from the distal portion (paragraph [0121]). In addition, Chau et al. discloses the mitral valve prosthesis 402 comprises a central portion 422 (paragraph [0111]). Furthermore, Chau et al. discloses wherein the mitral valve prosthesis is rotationally symmetric about a plurality of degrees of rotational symmetry such that mitral valve prosthesis is adapted for implantation in any rotational orientation relative to a native mitral valve. Chau et al. further discloses the frame can comprise more than four ventricular anchors, six or more ventricular anchors that can engage multiple locations on the leaflets 10, 12 and the commissures 36 (paragraph [0112]), therefore, the valve prosthesis can be adapted for implantation in any rotational orientation relative to the native mitral valve. However, Chau et al. does not expressly disclose a cylindrical central portion connected to the distal portion and extending proximally, wherein when in the expanded shape the cylindrical central portion has a height that is greater than a height of the proximal atrial portion. Gross et al. teaches a mitral valve prosthesis in the same field of endeavor comprising a proximal atrial portion 44 that is flared (as seen in Figures 2D-6B) and a central portion 42 connected to the distal portion 80, wherein the central portion is cylindrical for the purpose of having a frame that is configured to push aside native leaflets of the native valve (paragraph [0082]). Gross et al. further teaches the distal portion 80 comprises a plurality of ventricular anchors 84 (paragraphs [0207] and [0227]), wherein the plurality of ventricular anchors 84 extends around the entire circumference of the distal portion (making the device rotationally symmetric about a plurality of degrees) to allow the protrusions to ensnare and engage the native leaflets and further anchor the prosthetic mitral valve prosthesis to the native valve (paragraph [0207]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chau’s central portion to be cylindrical as taught by Gross et al. for the purpose of having a frame that is configured to push aside native leaflets of the native valve. Chau et al. and Gross et al. are analogous art disclosing mitral valve prosthesis comprising a proximal atrial portion that is flared and a central portion connected to a distal portion, wherein the distal portion further comprises ventricular anchors. Wherein both Chau and Gross discloses the ventricular anchors can be modified to have some or a lot of anchors radially extending from the distal portion depending on the desired anchorage and desired placement (e.g. along the chordae tendinea or along portions of the native leaflets). The modification of Chau’s central portion to be a different shape is well recognized in the medical art, as Gross describes the use of a mitral valve prosthesis having a cylindrical shape to conform to the native mitral valve. 
Regarding Claim 2, Chau et al. discloses wherein the plurality of wires of the distal portion 426 comprises a plurality of wire petals of shape memory material (paragraphs [0091], [0105] and [0161]).
Regarding Claim 4, Chau et al. discloses wherein the distal portion 426 comprises a gap (Chau discloses 4 or 6 or more ventricular anchors can be placed along the distal portion, see (paragraph [0112]) therefore, if desired less anchors would disclose a gap in the frame to create a leaflet-receiving space, see paragraph [0010-0011]) adapted to accommodate cardiac structures adjacent the native valve tissue (paragraph [0010-0011]).
Regarding Claim 6, Chau et al. discloses wherein when in the expanded shape the central portion 422 has a diameter smaller than diameters of the proximal atrial portion and the distal portion in their expanded shapes (as seen in Figures 30-34).
Regarding Claim 11, Chau et al. discloses wherein the cylindrical central portion 422 is disposed between, and connected to, the proximal atrial portion 424 and the distal portion 426, the central portion 424 being adapted to self-expand to move the proximal atrial portion and the distal portion toward each other to compress native cardiac tissue between them (paragraphs [0087], [0096], [0106] and [0190]).
Claim(s) 3, 7-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chau et al. U.S. Publication 2012/0323316 A1 in view of Gross et al. U.S. Publication 2012/0022640 A1 as applied in the claim rejection above in view of Salahieh et al. U.S. Publication 2006/0058872 A1.
Regarding Claims 3, 7, Chau et al. discloses wherein the plurality of wire petals of the distal portion 426 and the plurality of wire petals of the proximal atrial portion 424 are formed of shape memory material (paragraphs [0010-0012], [0014], [0090-0091], [0104-0105], [0148]). However, Chau et al. does not expressly disclose the plurality of petals in the proximal atrial portion and the distal portion are disposed in an overlapping arrangement. Salahieh et al. teaches a valve prosthesis in the same field of endeavor for replacing a native heart valve, the prosthesis comprises a proximal portion 80 and distal portion 80 and a central portion 30 and a replacement valve 20 (as seen in Figure 16), wherein the proximal portion and distal portion comprises a plurality of wire petals 80 disposed in an overlapping arrangement (as seen in Figures 4A-4N and 15A-19) for the purpose of having a plurality of anchoring members that form an atraumatic grasping of tissue of the patient’s native valve leaflets and facilitate proper positioning of the anchor and resist distal migration of the anchor (paragraph [0117]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lane’s the plurality of wire petals located on the proximal and distal ends of the valve prosthesis to further include a plurality of wire petals disposed in an overlapping arrangement as taught by Salahieh for the purpose of having a plurality of anchoring members that form an atraumatic grasping of tissue of the patient’s native valve leaflets and facilitate proper positioning of the anchor and resist distal migration of the anchor. The modification is for one anchoring mechanism for another. In addition, the different overlapping petal design is demonstrated by the prior art, Salahieh as being within the level of ordinary skill in the art.  
Regarding Claim 8, Chau et al. discloses wherein the distal portion 426 comprises a gap (Chau discloses 4 or 6 or more ventricular anchors can be placed along the distal portion, see (paragraph [0112]) therefore, if desired less anchors would disclose a gap in the frame to create a leaflet-receiving space, see paragraph [0010-0011]) adapted to accommodate cardiac structures adjacent the native valve tissue (paragraph [0010-0011]).
Regarding Claim 10, Chau et al. discloses wherein when in the expanded shape the central portion 422 has a diameter smaller than diameters of the proximal portion and the distal portion in their expanded shapes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774